IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE STATE OF WASHINGTON,                    )      No. 80105-8-I

                      Respondent,           )
                                            )      DIVISION ONE
                      v.

JEROME JOSEPH MCFIELD,                      )      UNPUBLISHED OPINION
                                            )
                      Appellant.            )      FILED: October 7, 2019


       MANN, A.C.J.   —    Jerome McField entered into a guilty plea to resolve multiple

charges, but then moved to withdraw his guilty plea. McField claimed that he did not

enter into the plea knowingly, voluntarily, and intelligently. On appeal, McField

contends that the trial court erred in denying his motion to withdraw his plea and that he

was denied effective assistance of trial counsel. We affirm.



       On June 28, 2016, the State charged McField with one count of assault in the

first degree with a firearm enhancement, one count of unlawful possession of a firearm

in the first degree, and one count of obstructing a law enforcement officer. The State

later added two additional counts of assault in the first degree each with firearm

enhancements, one count of drive-by shooting, and three counts of assault in the
No. 80105-8-112

second degree with firearm enhancements. At arraignment, McField entered a not

guilty plea on all counts.

       McField was represented by attorney Matthew McGowan. McField’s charges

arose out of three separate instances that could have been tried separately. McGowan

estimated that if McField lost at trial, his sentence would have been in the “35- to 45-

year range, but that with depending on how many trials there were and how a judge

decided to sentence at the end, it could be up to 50 or 60 years.”

       The State offered McField a plea deal with a recommended sentence of 15

years. McField reviewed the plea offer with McGowan.

       On July 24, 2017, McField accepted the deal and pleaded guilty to one count of

assault in the first degree with a firearm sentencing enhancement, and one count of

unlawful possession of a firearm in the first degree. McField signed the statement of

defendant.

       McField was crying when he entered into the plea deal. McField told the judge

that he had reviewed the agreement, that he was waiving his rights to trial, and that no

one was forcing him to accept the plea deal.

      [MCGOWAN]:       .  I believe he’s moving forward today with his
                           .   .


      plea knowingly, intelligently and voluntarily.
      THE COURT: Mr. McField, good morning. Do you agree with
      everything that Mr. McGowan, your attorney, just said?
      [MCFIELD]: Yes, Your Honor.
      THE COURT: Have you had the opportunity to thoroughly review the
      Statement of Defendant on Plea of Guilty with Mr. McGowan?
      [MCFIELD]: Yes, Your Honor.
      THE COURT: Did he answer all of your questions about the form, about
      the decision to plead guilty, and about your case?
      [MCFIELD]: Yes, sir.




                                            -2-
No. 80105-8-1/3

        The court accepted the plea, finding that McField entered into the guilty plea

knowingly, voluntarily, and intelligently.

       The day after entering the guilty plea, McField told McGowan that he wanted to

withdraw the guilty plea. McGowan acknowledged that McField was not happy about

the plea and that another attorney, Robert Quillian, took over the case soon after.

       McField filed a motion to withdraw his guilty plea. The hearing on the motion was

held on April 17, 2018. At the hearing, McField confirmed that he signed the statement

of defendant, but said that he was coerced into accepting the plea because trial was

scheduled to start that day. McField said that McGowan told him “that the plea was the

best way to go; that if I continued, that trial was going to start that day and that I had no

defense and that I was going to get 60 to 80 years if I didn’t take the deal.”

       McField testified that at the time he entered the guilty plea, he did not believe that

he was voluntarily entering into a plea. McField also testified that he never had the

opportunity to review the police reports in his case. McGowan and his assistant

defense counsel, Kelley Kavanaugh, testified about reviewing the discovery, including

the police reports, with McField.

       The court found that McGowan

       provided the defendant with effective assistance of counsel through the
       duration of the representation and was prepared to proceed to trial had the
       defendant chosen not to accept the guilty plea. Mr. McGowan, however,
       did not show [McField] the police reports or provide him a copy for his own
       use. He did however convey the substance of the police reports and other
       discovery during their consultations.

      The trial court found that McField did not meet his burden to establish a manifest

injustice that would warrant the withdrawal of his guilty plea, concluding that the

“defendant entered that plea knowingly, voluntarily, and intelligently. He made the

                                             -3-
No. 80105-8-114

decision to plead guilty and forgo his trial after full consultation with his attorney. That

attorney more than adequately assisted the defendant in the decision of whether to

plead guilty.” The court found McGowan and Kavanaugh’s testimony to be credible.

       McField appeals.



       McField first challenges the trial court’s conclusion that he knowingly,

intelligently, and voluntarily entered into his guilty plea. McField argues that he did not

make a voluntary plea because his attorney placed him under undue duress by coercing

him to accept the plea deal. He also argues that his plea was not knowing because he

never reviewed the discovery and police reports for his case. We disagree.

       A denial of a motion to withdraw a guilty plea is reviewed for abuse of discretion.

State v. A.N.J., 168 Wash. 2d 91, 106, 225 P.3d 956 (2010). The trial court must permit a

defendant to withdraw a guilty plea when withdrawal is necessary to correct a manifest

injustice. CrR 4.2(f). The Washington Supreme Court recognizes four nonexclusive

criteria of manifest injustice which are (1) the denial of effective counsel, (2) the plea

was not ratified by the defendant, (3) the plea was involuntary, and (4) the plea

agreement was not kept by the prosecution. State v. Wakefield, 130 Wash. 2d 464, 472,

925 P.2d 183 (1996). “A written statement on plea of guilty in compliance with CrR

4.2(g) provides prima facie verification of its constitutionality, and when the written plea

is supported by a court’s oral inquiry on the record, the presumption of voluntariness is

well nigh irrefutable.” State v. Davis, 125 Wash. App. 59, 68, 104 P.3d 11(2004) (citing

State v. Perez, 33 Wash. App. 258, 261-62, 654 P.2d 708 (1982)).




                                             -4-
No. 801 05-8-1/5

       Here, McField acknowledges that he signed the statement of defendant for the

guilty plea. When the trial court accepted McField’s guilty plea, the court asked McField

if he was entering into the plea knowingly, voluntarily, and intelligently, and McField

affirmed that he was. The written evidence and oral testimony establish his

voluntariness. Although McField testified that he was coerced into signing the plea, and

that he did not think he was voluntarily entering into the plea, the court found that “{tjhe

defendant decided of his own accord to accept the State’s plea offer.”

       Although McField testified that he did not see the police reports or discovery in

his case, based on the testimony of counsel, the trial court found that McGowan

conveyed the substance of the reports and other discovery to McField. While McField

and McGowan presented conflicting evidence, the court ultimately found McGowan to

be credible.

       McField has not demonstrated that the trial court abused its discretion in denying

his motion to withdraw his plea.

                                             Ill.

       McField next contends that he was denied effective assistance of counsel.

McField argues that McGowan failed to investigate his case by failing to provide

discovery to McField before he entered his guilty plea. We disagree.

       Because claims of ineffective assistance of counsel present mixed questions of

fact and law, the standard of review is de novo. A.N.J., 168 Wash. 2d at 109. To

demonstrate ineffective assistance of counsel, the defendant must show “(1) that his

counsel’s performance fell below an objective standard of reasonableness and, if so, (2)

that counsel’s poor work prejudiced him.” A.N.J., 168 Wash. 2d at 109 (citing Strickland v.


                                             -5-
No. 80105-8-1/6

Washington, 46 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). The

defendant must demonstrate both deficient performance and prejudice. State v.

Hendrickson, 129 Wash. 2d 61, 77-78, 917 P.2d 563 (1996). To show prejudice, the

defendant must demonstrate that “there is a reasonable probability that, but for

counsel’s errors, the result of the trial would have been different.” Hendrickson, 129
Wash. 2d at 78. We presume that the defendant was properly represented. Hendrickson,
129 Wash. 2d at 77-78.

       The presumption of counsel’s adequate representation can be overcome by a

showing that counsel failed to conduct appropriate investigations. State v. Thomas, 109
Wash. 2d 222, 230, 743 P.2d 816 (1987). McField relies upon State v. Jones, 183 Wash. 2d
327, 339-40, 352 P.3d 776 (2015), for his argument that his trial counsel was ineffective

for failing to investigate his case. In Jones, trial counsel was found ineffective for failing

to interview three key witnesses and offering “absolutely no reason” for failing to do so.

Jones, 183 Wash. 2d at 340.

       McField argues that McGowan failed to investigate his case because he did not

provide the police reports to McField before he entered his guilty plea. Not providing

independent copies of police reports is not, however, the same as not investigating the

case. McGowan estimated meeting with McField at least a dozen times. He brought in

two additional attorneys to help investigate and consult on the case. Counsel then

conducted witness interviews with “pretty much everyone who was on {McField’s] side

of the case.” As the trial court found, counsel also met with McField and his father and

conveyed the substance of the police reports and witness interviews.




                                             -6-
No. 80105-8-117

       Because McField has failed to demonstrate that McGowan’s performance fell

below an objective standard of reasonableness, McField’s ineffective assistance of

counsel claim fails.

                                             IV.

       In McField’s statement of additional grounds he argues that McGowan did not

obtain all of the discovery in his case, constituting ineffective assistance of counsel.

Specifically, McField argues that McGowan did not obtain 250 photographs of the scene

that were taken after the incident.

       McField cites to the report of proceedings where McGowan discusses the

photographs taken at the scene. McGowan confirmed that he reviewed the “scene

photographs” with McField. He also testified that he had taken photos of “the house

and where things would have fallen.”

       McField has not demonstrated that McGowan failed to investigate his case. His

argument about McGowan’s failure to obtain the photographs is disputed, and this claim

does not appear to constitute McGowan’s failure to investigate. For these reasons,

McField’s additional ineffective assistance of counsel claim fails.

      We affirm.




                                                                      C

WE CONCUR: